Citation Nr: 0826992	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  06-33 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel








INTRODUCTION

The veteran had service in the Philippines during World War 
II.  The appellant is the veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2006 by the 
Department of Veteran Affairs (VA) Manila, Republic of the 
Philippines Regional Office (RO).


FINDINGS OF FACT

1.  The appellant's claim for service connection for cause of 
the veteran's death was denied in March 1999, and the 
appellant did not initiate an appeal.

2.  In a decision of December 2003, the RO determined that 
new and material evidence had not been presented to reopen 
the claim, and again the appellant did not initiate an 
appeal.

3.  The evidence received since the December 2003 rating 
decision is cumulative and redundant of the evidence of 
record at the time of the prior final denial of the claim for 
service connection for the cause of the veteran's death, and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The prior RO decision which denied service connection for 
the cause of the veteran's death is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  Evidence received since the previous rating decision in 
December 2003 is not new and material, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159, set 
out VA's notice requirements upon receipt of a claim for 
benefits.  In response to these requirements, and to the 
appellant's April 2006 claim, a letter from the RO dated in 
April 2006 provided the appellant with an explanation of the 
type of evidence necessary to substantiate her claim, as well 
as an explanation of what evidence was to be provided by her 
and what evidence the VA would attempt to obtain on her 
behalf.  The Board also notes that the appellant has been 
informed through the letter, the rating decision, and the 
statement of the case, of the definition of new and material 
evidence, and what evidence would be necessary to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Further, by the appellant's statements, she 
indicates her awareness that the veteran was not service 
connected for any disability at the time of his death, as she 
tailored her arguments accordingly.  Likewise, her statements 
reflect her engagement in the claims process, such that the 
purpose of the  notice requirements to ensure a fair 
adjudication has not been frustrated.  In view of this, any 
defect in the manner or timing of notification is harmless.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
appellant has declined a hearing, and the Board does not have 
notice of any additional relevant evidence which is available 
but has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the claim.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such a disability was either the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  The VA regulation pertaining to claims 
for service connection for the cause of death, 38 C.F.R. 
§ 3.312, provides as follows: 

    (a) General.  The death of a veteran will be 
considered as having been due to a service-
connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  The issue involved 
will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful 
analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.
    (b) Principal cause of death.  The service-
connected disability will be considered as the 
principal (primary) cause of death when such 
disability, singly or jointly with some other 
condition, was the immediate or underlying cause of 
death or was etiologically related thereto.
    (c) Contributory cause of death.  (1) 
Contributory cause of death is inherently one not 
related to the principal cause.  In determining 
whether the service-connected disability 
contributed to death, it must be shown that it 
contributed substantially or materially; that it 
combined to cause death; that it aided or lent 
assistance to the production of death.  It is not 
sufficient to show that it casually shared in 
producing death, but rather it must be shown that 
there was a causal connection.
    (2) Generally, minor service-connected 
disabilities, particularly those of a static nature 
or not materially affecting a vital organ, would 
not be held to have contributed to death primarily 
due to unrelated disability.  In the same category 
there would be included service-connected disease 
or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a 
quiescent or static nature involving muscular or 
skeletal functions and not materially affecting 
other vital body functions.
    (3) Service-connected diseases or injuries 
involving active processes affecting vital organs 
should receive careful consideration as a 
contributory cause of death, the primary cause 
being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and 
general impairment of health to an extent that 
would render the person materially less capable of 
resisting the effects of other disease or injury 
primarily causing death.  Where the service-
connected condition affects vital organs as 
distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, 
debilitation may be assumed.
    (4) There are primary causes of death which by 
their very nature are so overwhelming that eventual 
death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable 
basis for holding that a service-connected 
condition was of such severity as to have a 
material influence in accelerating death.  In this 
situation, however, it would not generally be 
reasonable to hold that a service-connected 
condition accelerated death unless such condition 
affected a vital organ and was of itself of a 
progressive or debilitating nature.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
tuberculosis is manifest to a compensable degree within three 
years after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran had service in the Philippines during World War 
II.  He died in January 1985 and at that time he had no 
service connected disabilities.  

The RO previously denied the appellant's claim for service 
connection for the cause of the veteran's death in a decision 
of March 1999.  The appellant was sent notice of the decision 
and her right to file an appeal by letter, but she did not 
perfect an appeal within the one year time limit; therefore 
the decision became final.  38 U.S.C.A. §§ 5108, 7105.

The evidence which was considered at the time of the prior 
decision included the veteran's death certificate which shows 
the veteran died in January 1985, at the age of 67 years.  
The cause of death listed on the death certificate was 
pulmonary tuberculosis (PTB).  

The evidence also included a November 1976 hospital discharge 
summary.  This summary reflects a diagnosis of PTB, among 
other illnesses.  It is also noted that the veteran was 
discharged from the hospital with the instruction to continue 
his anti-TB drugs.  

Numerous service related documents were also of record at 
this time.  These documents included a December 1941 
processing affidavit signed by the veteran,  an Army of the 
Philippines Personnel Record, a Philippine Veterans Affairs 
certification of the veteran's status as a veteran of World 
War II/Philippine Revolution, and an April 1980 Prisoner of 
War Information form.    

The record also contained the November 1981 rating decision 
that denied the veteran's service connection claim for PTB 
and other disabilities.  

In the rating decision of March 1999, the RO concluded there 
was no basis for granting service connection for the cause of 
the veteran's death, as the evidence failed to show that the 
PTB that caused the veteran's death was related to service.  
The appellant did not appeal this decision within the 
required 1 year time frame, and the decision became final.

In July 2003, the appellant submitted a claim to reopen this 
final decision.  At this time, the March 2003 
statement/certification of Lixberto R. Castro, M.D., 
certifying that the veteran was confined to the Grace 
Christian Clinic from August 1981 to November 1981 for acute 
Pulmonary Tuberculosis, was of record.  The statement further 
set out that the veteran was a member of the United States 
Armed Forces of the Philippines.  The RO denied the 
appellant's claim in December 2003, concluding the appellant 
had not submitted any new and material evidence.  The 
appellant did not appeal this decision and it too became 
final.

In April 2006, the appellant again submitted a claim to 
reopen the final decision.  The RO denied this claim, and the 
appellant perfected this appeal.  

When a claimant seeks to reopen a final decision, the VA must 
determine whether new and material evidence has been received 
under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  Pursuant 
to the applicable regulation, 38 C.F.R. § 3.156: 

(a) A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence. New 
evidence means existing evidence not previously 
submitted to agency decision makers. Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact necessary 
to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last 
prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility 
of substantiating the claim. (Authority: 38 U.S.C. 
501, 5103A(f), 5108) 
If no new and material evidence is presented to reopen the 
claim, the prior denial remains final.  See 38 U.S.C.A. 
§ 7105.

The additional evidence which has been presented since the 
previous decision includes the previously submitted December 
1941 processing affidavit signed by the veteran.  The 
appellant contends this confirms the veteran's status as a 
POW, but such fact does not establish whether the veteran's 
PTB was related to service.  Additionally this document was 
of record when the original claim as denied.

The appellant has also provided the veteran's Certificate of 
Discharge, a Hospital Summary, and the veteran's death 
certificate to support her claim.  Each of these pieces of 
evidence are duplicates, and were of record for previous the 
rating decisions.

Additionally, a June 2006 statement/certification from 
Lixberto R. Castro, M.D., which certifies the dates the 
veteran was admitted to this hospital for PTB, was submitted 
by the appellant to support her claim.  This statement 
duplicates information already of record for the March 1999 
rating decision.  

In reviewing the evidence which is of record, the Board notes 
that what was lacking when the claim was originally denied 
was adequate evidence to support the conclusion that the 
illness which resulted in the veteran's death was related to 
service.  The Board notes that none of the additional 
evidence, which has been presented since the prior denial, 
provides any insight on this pivotal issue.  As to the 
appellant's assertions that the cause of the veteran's death 
is related to his service, this is not new, as the appellant 
asserted such at the time of the previous rating decisions.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Thus, 
the additional evidence provides no support for the claim and 
cannot be said to be new and material.  

In summary, the additional evidence presented is cumulative 
and redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and does not raise a reasonable possibility of substantiating 
the claim for service connection for the cause of death.  The 
evidence received since the rating decision is not new and 
material, and the claim is not reopened.  Accordingly, the 
previous decision which denied service connection for the 
cause of the veteran's death remains final.


ORDER

The application to reopen the claim for service connection 
for cause of the veteran's death is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


